Citation Nr: 0913442	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-28 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1970 to January 1973.  The Veteran died on March [redacted], 
2005.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas, which in pertinent part, denied the benefit 
sought on appeal.  

In a September 2005 Deferred Rating Decision, the RO 
determined that the cause of the Veteran's death was not 
related to service.  In an October 2005 letter from the RO, 
the Appellant was informed of the RO's decision to deny her 
claim for service connection for cause of the Veteran's 
death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Appellant claims entitlement to service connection for 
the cause of the Veteran's death.  As is explained below, the 
Board finds that additional development is necessary prior to 
adjudication of this claim.  It appears that records of 
pertinent treatment remain outstanding, and that additional 
VA notice to the Appellant on the how to substantiate her 
claim is in order. 

The Veteran died in March 2005.  The death certificate lists 
the immediate cause of death as prostate cancer with 
metastases to the bone.  The other significant condition 
listed as contributing to death but not resulting in the 
underlying cause of prostate cancer with metastases to the 
bone was a colostomy.  During the Veteran's lifetime, he was 
service connected for chronic obstructive pulmonary disorder 
(COPD).  The Appellant contends that the Veteran's service-
connected disability contributed to his death.  In 
particular, the Appellant argues that the Veteran's service-
connected COPD was so severe that it prevented him from 
receiving treatment (surgery) for his prostate cancer, which 
thereafter progressed, and ultimately resulted in his death. 

As to the outstanding records, there are no medical records 
on file documenting the medical treatment the Veteran was 
receiving at the end of his life.  The Veteran's Certificate 
of Death indicated that he was receiving long term nursing 
care at the time of his death from Woodbriar Nursing Home, 
204 Catherine St., Harrisburg, Arkansas.  Any such records 
from this facility should be obtained.  Also, treatment 
records from VA Medical Center in Memphis, Tennessee (VAMC) 
indicated that the Veteran had been receiving treatment for 
his prostate cancer from a private urologist since 1997.  
Records from the private urologist do not appear to be of 
record.  If available, these private treatment records should 
be associated with the claims file because they assist in 
substantiating the Appellant's contention that the Veteran's 
service-connected COPD contributed to his death. 

The Board notes that in May 2006 the RO notified the 
Appellant that she should complete and submit a medical 
release form for any pertinent private medical treatment that 
the Veteran received prior to his death; however, the 
Appellant never provided the RO with such a release.  In 
instances such as this, the RO should again attempt to obtain 
completed medical release forms from the Appellant, and in 
doing so, inform the Appellant of the grave importance of 
those private medical records in substantiating her claim.   

In addition, it appears that the Veteran's treatment records 
from VAMC are incomplete and that there are outstanding 
pertinent VA treatment records that the RO should obtain.  
The claims file contains VAMC treatment records from February 
2000 to August 2008, but it appears that several printed 
pages of the treatment records are missing.  The VA treatment 
records in the claims file are numbered with the pages 
beginning at "7" and include up to "416"; however, there 
are several large gaps in the sequential order.  The RO 
should determine whether there are any outstanding pertinent 
VA treatment records available, and, if so, associate them 
with the claims file.  See 38 U.S.C.A § 5103A (West 2002); 
see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("... an 
[agency of original jurisdiction's] failure to consider 
records which were in the VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error").  In 
particular, the RO should obtain any treatment records which 
indicate that the Veteran could not receive the required 
treatment (or surgery) for his prostate cancer because of his 
service-connected COPD.   

Finally, the Board notes that during the pendency of the 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision which delineated VA's duty 
to notify and assist the Appellant in the development of 
claims for service connection for the cause of the Veteran's 
death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In May 
2006 and May 2007, VA notified the Appellant of its duty to 
assist her in the development of her claim; however, neither 
of those notices fully complied with the ruling in Hupp.  

In Hupp, the Court held that in a claim for benefits for the 
cause of the Veteran's death, such duty included notice to 
the appellant of the following: (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a Dependency and 
Indemnity Compensation (DIC) claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  To date, 
however, the Appellant has not received notice in accordance 
with the decision in Hupp.  

VA has a statutory duty to assist the Appellant in the 
development of her claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Therefore, 
additional VA notice to the Appellant is required prior to 
further consideration by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The Appellant should be provided with 
the notice required under 38 U.S.C.A. § 
5103, 38 C.F.R. § 3.159, and decisions by 
the United States Court of Appeals for 
Veterans Claims (Court), in particular the 
Hupp decision, as to her service 
connection claim.  

2.  Along with the VCAA notice, the RO 
should provide blank medical release 
forms, and request that the Appellant 
provide releases for medical treatment 
records from Woodbriar Nursing Home, where 
the Veteran was last treated, as well as 
any other private medical providers from 
whom the Veteran received treatment in the 
years prior to his death.  In particular, 
the RO should seek to have the Appellant 
identify the Veteran's private urologist 
from whom he received treatment for his 
prostate cancer.  Upon receipt of the 
release(s), VA should obtain the Veteran's 
medical treatment records.

3.   The RO should also obtain any 
outstanding pertinent VA treatment 
records.  In particular, treatment records 
which indicate that the Veteran cannot 
have the required treatment for his 
prostate cancer because of his service-
connected COPD.

4.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then re-adjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the claimant and her 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Appellant until further notice.  
However, the Board takes this opportunity to advise the 
Appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including submitting completed medical release forms, is both 
critical and appreciated.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




